DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3 and 10 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki (US 6,285,433 B1) in view of Hagiwara (US 2001/0033355 A1).

Regarding Claim 1, Kawasaki discloses display apparatus (Fig 2,4), comprising: a display panel (1,2) comprising a display region (region about 9) and a peripheral region (region about 5) adjacent to the display region (Column 2, lines 12-25; “outside 
Kawasaki does not disclose wherein each of the pads comprise one or more openings, a gap-fill layer in the openings and each of the openings overlaps a region between the connection pads in a plan view.
Hagiwara teaches of a display apparatus (Fig 7,1-3), comprising: a display panel (1) comprising a display region (region about 5; [0056]) and a peripheral region (region about 80) adjacent to the display region and further comprising lines (portions of 9 extending towards 71 to the right of 9A-9D) disposed in the peripheral region, and pads (9; about 92A-92D) which are respectively connected to the lines (9A-9C), and wherein each of the pads comprise one or more openings (97); an electronic component (8; [0053]) including connection pads (82) the pads (9); and a gap-fill layer (6; [0055]; “ultraviolet-curing type”) disposed between the display panel and the electronic component, between the connection pads, between the pads, and in the openings, wherein each of the pads (9) overlaps (see Fig 7) at least two pads (82) of the connection pads (82), and each of the openings (97) overlaps a region between the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus as disclosed by Kawasaki, wherein each of the pads comprise one or more openings, a gap-fill layer in the openings and each of the openings overlaps a region between the connection pads in a plan view as taught by Hagiwara, in order to provide a collective electrical connection, allow for transmittance of signals, supply voltages, provide ground potential, provide high-voltage potential, to dive an IC, to provide an electrical and mechanical connection with increased contact area and to increase bonding strength (Hagiwara, [0002-0009,0013,0042-0045, 0049-0056,0061]) and furthermore the openings would assist to harden a curing resin (Kawasaki, Column 9, lines 11-23).

Regarding Claim 2, Kawasaki in view of Hagiwara teaches the limitations of the preceding claim and Kawasaki further discloses the display apparatus (Fig 2,4), wherein the gap-fill layer (23) has a non-conductive property and includes a photo-initiator (Abstract; “photo-curing resin”; Column 9, lines 11-23; “ultraviolet curing resin”; ; note that the claim has not explicitly claimed a chemical or specific compound, but only that the compound has the ability to initiate photocuring).

Regarding Claim 3, Kawasaki in view of Hagiwara teaches the limitations of the preceding claim and Kawasaki further discloses the display apparatus (Fig 2,4), wherein the electronic component (4) further comprises a base film (Column 2, lines 22-25), and the connection pads (12) are disposed on a surface of the base film, are extended in a first direction (up and down direction as seen in Fig 2(a)), and are arranged in a second direction (multiple 12 shown in left-right direction) crossing the first direction.

Regarding Claim 10, Kawasaki discloses a display apparatus (Fig 2,4), comprising: a display panel (1,2) comprising a display region (region about 9) and a peripheral region (region about 5) adjacent to the display region  (Column 2, lines 12-25; “outside the image display area of the active substrate 2”), and further comprising lines (about 7) disposed in the peripheral region, and pads (5) which are respectively connected to the lines (7), and wherein each of the pads (5); an electronic component (4) including connection pads (at 12) electrically connected to the pads (5), respectively; and a gap-fill layer  (23; Column 9, lines 11-23) disposed between the display panel (1,2) and the electronic component (4), wherein each of the pads (5) overlaps a plurality of the connection pads (12; portion of 12 on one side of 21 and portion of 12 on other side of 21).
Kawasaki does not disclose wherein each of the pads comprise a plurality of openings, a gap-fill layer in the openings and the openings do not overlap the connection pads.
Hagiwara teaches of a display apparatus (Fig 7,1-3), comprising: a display panel (1) comprising a display region (region about 5; [0056]) and a peripheral region (region about 80) adjacent to the display region and further comprising lines (portions of 9 extending towards 71 to the right of 9A-9D) disposed in the peripheral region, and pads (9; about 92A-92D) which are respectively connected to the lines (9A-9C), and wherein each of the pads comprise one or more openings (97); an electronic component (8; [0053]) including connection pads (82) the pads (9); and a gap-fill layer (6; [0055]; “ultraviolet-curing type”) disposed between the display panel and the electronic component, between the connection pads, between the pads, and in the openings, wherein each of the pads (9) overlaps (see Fig 7) at least two pads (82) of the connection pads (82), each of the openings (97) overlaps a region between the connection pads (82) in a plan view (see hidden lines drawn between 82 and 921A,922A,923A in Fig 7) and the openings (97) do not overlap (see hidden lines drawn between 82 and 921A,922A,923A in Fig 7) the connection pads (82).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus as disclosed by Kawasaki, wherein each of the pads comprise a plurality of openings, a gap-fill layer in the openings and the openings do not overlap the connection pads as taught by Hagiwara, in order to provide a collective electrical connection, allow for transmittance of signals, supply voltages, provide ground potential, provide high-voltage potential, to dive an IC, to provide an electrical and mechanical connection with increased contact area and to increase bonding strength (Hagiwara, [0002-0009,0013,0042-0045, 0049-0056,0061]) and furthermore the openings would assist to harden a curing resin (Kawasaki, Column 9, lines 11-23).



Regarding Claim 11, Kawasaki in view of Hagiwara teaches the limitations of the preceding claim and Kawasaki further discloses the display apparatus (Fig 2,4), wherein the gap-fill layer (23) has a non-conductive property and includes a photo-initiator (Abstract; “photo-curing resin”; Column 9, lines 11-23; “ultraviolet curing resin”; note that the claim has not explicitly claimed a chemical or specific compound, but only that the compound has the ability to initiate photocuring).

Regarding Claim 12, Kawasaki in view of Hagiwara teaches the limitations of the preceding claim and Kawasaki further discloses the display apparatus (Fig 2,4), wherein the pads (5) are in direct contact (see Fig 2,4; Column 7, lines 33-59) with the connection pads (12).

Regarding Claim 13, Kawasaki discloses a display apparatus (Fig 2,4), comprising: a display panel (1,2) comprising a display region (region about 9) and a peripheral region (region about 5) adjacent to the display region (Column 2, lines 12-25; “outside the image display area of the active substrate 2”), the display panel further comprising lines (about 7) disposed in the peripheral region, and pads (5) which are respectively connected (see Fig 4) to the lines (7); and an electronic component (4) comprising connection pads (pad portions 12), wherein the connection pads (12) are disposed on the pads (5) and in contact with (see Fig 2,4; Column 7, lines 33-59) the pads (5), respectively, wherein each of the pads (5) comprises one or more overlap regions (overlapping regions of 5 showing overlap of 5 and 12 in Fig 2(b)) that overlap the connection pads (pad portions of 12), and one or more non-overlap regions (portions of 5 not overlapping 12) that do not overlap the connection pads (12).
Kawasaki does not disclose wherein each of the non-overlap regions of the pads include one or more openings.
Hagiwara teaches of a display apparatus (Fig 7,1-3), comprising: a display panel (1) comprising a display region (region about 5; [0056]) and a peripheral region (region about 80) adjacent to the display region and further comprising lines (portions of 9 extending towards 71 to the right of 9A-9D) disposed in the peripheral region, and pads (9; about 92A-92D) which are respectively connected to the lines (9A-9C), and wherein each of the pads comprise one or more openings (97); an electronic component (8; [0053]) including connection pads (82) the pads (9); and a gap-fill layer (6; [0055]; “ultraviolet-curing type”) disposed between the display panel and the electronic component, between the connection pads, between the pads, and in the openings, wherein each of the pads (9) comprises one or more overlap regions (overlapping regions of 9 showing overlap of 921A-923C and 82 in Fig 7) that overlap the connection pads (921A,922A,923A), and one or more non-overlap regions (portions of 9 not overlapping 82) that do not overlap the connection pads (82), and wherein each of the non-overlap regions (region of 9 not overlapping 82; see hidden lines drawn between 82 and 921A,922A,923A in Fig 7) of the pads include one or more openings (87).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus as disclosed by Kawasaki, wherein each of the pads comprises one or more overlap regions that overlap the connection pads, and one or more non-overlap regions that do not overlap the connection pads, and wherein each of the non-overlap regions of the pads include one or more openings as taught by Hagiwara, in order to provide a collective electrical connection, allow for transmittance of signals, supply voltages, provide ground potential, provide high-voltage potential, to dive an IC, to provide an electrical and mechanical connection with increased contact area and to increase bonding strength (Hagiwara, [0002-0009,0013,0042-0045, 0049-0056,0061]) and furthermore the openings would assist to harden a curing resin (Kawasaki, Column 9, lines 11-23).

Regarding Claim 14, Kawasaki in view of Hagiwara teaches the limitations of the preceding claim, including openings and Kawasaki further discloses the display apparatus (Fig 2,4), further comprising a gap-fill layer (23; Column 9, lines 11-23) disposed between the display panel (1,2) and the electronic component (4), between the connection pads (12), between the pads (5), and in the openings (see Fig 6 of Hagiwara).

Regarding Claim 15, Kawasaki in view of Hagiwara teaches the limitations of the preceding claim and Kawasaki further discloses the display apparatus (Fig 2,4), wherein the gap-fill layer (23) has a non-conductive property and includes a photo-initiator (Abstract; “photo-curing resin”; Column 9, lines 11-23; “ultraviolet curing resin”; ; note that the claim has not explicitly claimed a chemical or specific compound, but only that the compound has the ability to initiate photocuring).

Regarding Claim 16, Kawasaki in view of Hagiwara teaches the limitations of the preceding claim and Kawasaki further discloses the display apparatus (Fig 2,4), wherein each of the pads (5) overlaps a plurality of the connection pads (12; portion of 12 on one side of 21 and portion of 12 on other side of 21) and Hagiwara further teaches the display apparatus (Fig 7) wherein each of the pads (9) overlaps (see Fig 7) at least two pads (82) of the connection pads (82).

Regarding Claim 17, Kawasaki in view of Hagiwara teaches the limitations of the preceding claim and Kawasaki further discloses the display apparatus (Fig 2,4), wherein the electronic component (4) further comprises a base film (Column 2, lines 22-25), and the connection pads (12) are disposed on a surface of the base film, are extended in a first direction (up and down direction as seen in Fig 2(a)), and are arranged in a second direction (multiple 12 shown in left-right direction) crossing the first direction.

Regarding Claim 18, Kawasaki in view of Hagiwara teaches the limitations of the preceding claim and Hagiwara further discloses the display apparatus (Fig 7), wherein the overlap regions (overlapping regions of 9 showing overlap of 921A-923C and 82 in Fig 7) and the non-overlap regions (region of 9 not overlapping 82; see hidden lines drawn between 82 and 921A,922A,923A in Fig 7) in each of the pads are alternately disposed in the second direction (left-right direction in Fig 7).

Claims 4 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki (US 6,285,433 B1) in view of Hagiwara (US 2001/0033355 A1) as applied to claim 3 above and further in view of Izumi (US 6,518,557 B1).

Regarding Claim 4, Kawasaki in view of Hagiwara teaches the limitations of the preceding claim.
Kawasaki does not explicitly disclose the display apparatus of claim 3, wherein the openings in each of the pads are spaced apart from each other by a specific distance in each of the first and second directions.
Izumi teaches of a display device (Fig 1,2,11) wherein openings (18) in each pad (14) are spaced apart (Column 14, line 30-Column 15, line 55) from each other by a specific distance in each of a first and second directions (see Fig 11 showing 18 are spaced apart in a direction left-right and a direction up-down).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus as taught by Kawasaki in view of Hagiwara, wherein the openings in each of the pads are spaced apart from each other by a specific distance in each of the first and second directions as taught by Izumi, in order to achieve diffraction of ultraviolet rays, sufficiently cure photo-curing resin, maximize openings, improve contact strength, improve distribution density of height differences, prevent degradation and improve bonding (Izumi, Column 14, line 30-Column 15, line 55) and also by providing more openings with contact areas.

Regarding Claim 5, Kawasaki in view of Hagiwara and Izumi teaches the limitations of the preceding claim and Izumi further teaches the display apparatus (Fig 1-2, 11) of claim 4, wherein the openings (18) are arranged side by side in the second direction (up-down direction of Fig 11).

Regarding Claim 6, Kawasaki in view of Hagiwara and Izumi teaches the limitations of the preceding claim and Izumi further teaches the display apparatus (Fig 1-2, 11) of claim 5, wherein the openings (18) are arranged in a zigzag shape (see Fig 11 showing some of the openings 18 are arranged in a zig zag shape with respect to one another) in the second direction (up-down direction of Fig 11).

Regarding Claim 7, Kawasaki in view of Hagiwara teaches the limitations of the preceding claim.
Kawasaki does not explicitly disclose the display apparatus of claim 3, wherein the openings in each of the pads are extended in the first direction and are spaced apart from each other by a specific distance in the second direction.
Izumi teaches of a display device (Fig 1,2,11) wherein openings (18) in each pad (14) are extended in a first direction (right-left direction of Fig 11) and are spaced apart (Column 14, line 30-Column 15, line 55) from each other by a specific distance in a second direction (up-down direction in Fig 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus as taught by Kawasaki in view of Hagiwara, wherein the openings in each of the pads are extended in the first direction and are spaced apart from each other by a specific distance in the second direction as taught by Izumi, in order to achieve diffraction of ultraviolet rays, sufficiently cure photo-curing resin, maximize openings, improve contact strength, improve distribution density of height differences, prevent degradation and improve bonding (Izumi, Column 14, line 30-Column 15, line 55) and also by providing more openings with contact areas.

Regarding Claim 8, Kawasaki in view of Hagiwara and Izumi teaches the limitations of the preceding claim and Kawasaki further teaches the display apparatus (Fig 2) of claim 7, wherein widths of end portions of the pads (pad portions 12 at lower end of Fig 2) connected to the lines (line portions 12 at upper end of Fig 2) are substantially equal to widths of opposite ends of the pads (12), which are opposite to the end portions of the pads (12).

Regarding Claim 9, Kawasaki in view of Hagiwara and Izumi teaches the limitations of the preceding claim and Hagiwara further teaches the display apparatus (Fig 7) of claim 7, wherein widths of end portions (at 9A-9D) of the pads (9) connected to the lines (portions of 9 extending towards 71 to the right of 9A-9D) are greater than widths of opposite ends of the pads (at 921A-922C), which are opposite to the end portions of the pads.

Claims 19 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki (US 6,285,433 B1) in view of Hagiwara (US 2001/0033355 A1) as applied to claims 18 and 14 above and further in view of Izumi (US 6,518,557 B1).

Regarding Claim 19, Kawasaki in view of Hagiwara teaches the limitations of the preceding claim.
Kawasaki does not explicitly disclose the display apparatus, wherein the openings in each of the non-overlap regions are spaced apart from each other by a specific distance in the first direction.
Izumi teaches of a display device (Fig 1,2,11) wherein openings (18) in each pads (14) are spaced apart (Column 14, line 30-Column 15, line 55) from each other by a specific distance in each of a first and second directions (see Fig 11 showing 18 are spaced apart in a direction left-right and a direction up-down), and wherein the openings (18) are spaced apart from each other by a specific distance in the first direction (left-right direction of Fig 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus as taught by Kawasaki in view of Hagiwara, wherein the openings in each of the non-overlap regions are spaced apart from each other by a specific distance in the first direction as taught by Izumi, in order to achieve diffraction of ultraviolet rays, sufficiently cure photo-curing resin, maximize openings, improve contact strength, improve distribution density of height differences, prevent degradation and improve bonding (Izumi, Column 14, line 30-Column 15, line 55) and also by providing more openings with contact areas.
Regarding Claim 20, Kawasaki in view of Hagiwara teaches the limitations of the preceding claim.
Kawasaki does not explicitly disclose the display apparatus, wherein each of the openings in each of the non-overlap regions is extended in the first direction.
Izumi teaches of a display device (Fig 1,2,11) wherein openings (18) in each pads (14) are spaced apart (Column 14, line 30-Column 15, line 55) from each other by a specific distance in each of a first and second directions (see Fig 11 showing 18 are spaced apart in a direction left-right and a direction up-down), and wherein the openings (18) are spaced apart from each other by a specific distance in the first direction (left-right direction of Fig 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus as taught by Kawasaki in view of Hagiwara, wherein each of the openings in each of the non-overlap regions is extended in the first direction as taught by Izumi, in order to achieve diffraction of ultraviolet rays, sufficiently cure photo-curing resin, maximize openings, improve contact strength, improve distribution density of height differences, prevent degradation and improve bonding (Izumi, Column 14, line 30-Column 15, line 55) and also by providing more openings with contact areas.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSHN K VARGHESE whose telephone number is (571)270-7975. The examiner can normally be reached M-Th: 900 am-300 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROSHN K VARGHESE/Examiner, Art Unit 2896